
	
		I
		111th CONGRESS
		2d Session
		H. R. 6271
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to convey certain
		  Federal features of the electric distribution system to the South Utah Valley
		  Electric Service District, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South Utah Valley Electric Conveyance
			 Act.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the South Utah Valley Electric Service
			 District, organized under the laws of the State of Utah.
			(2)Electric
			 distribution systemThe term Electric Distribution
			 System means fixtures, irrigation, or power facilities lands,
			 distribution fixture lands, and shared power poles.
			(3)FixturesThe
			 term fixtures means all power poles, cross-members, wires,
			 insulators and associated fixtures, including substations, that—
				(A)comprise those
			 portions of the Strawberry Valley Project power distribution system that are
			 rated at a voltage of 12.5 kilovolts and were constructed with Strawberry
			 Valley Project revenues; and
				(B)any such fixtures
			 that are located on Federal lands and interests in lands.
				(4)Irrigation or
			 power facilities landsThe term irrigation or power
			 facilities lands means all Federal lands and interests in lands where
			 the fixtures are located on the date of the enactment of this Act and which are
			 encumbered by other Strawberry Valley Project irrigation or power features,
			 including lands underlying the Strawberry Substation.
			(5)Distribution
			 fixture landsThe term
			 distribution fixture lands means all Federal lands and interests
			 in lands where the fixtures are located on the date of the enactment of this
			 Act and which are unencumbered by other Strawberry Valley Project features, to
			 a maximum corridor width of 30 feet on each side of the centerline of the
			 fixtures’ power lines as those lines exist on the date of the enactment of this
			 Act.
			(6)Shared power
			 polesThe term shared power poles means poles that
			 comprise those portions of the Strawberry Valley Project Power Transmission
			 System, that are rated at a voltage of 46.0-kilovolts, are owned by the United
			 States, and support fixtures.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Conveyance of
			 Electric Distribution System
			(a)In
			 generalInasmuch as the Strawberry Water Users Association
			 conveyed its interest, if any, in the Electric Distribution System to the
			 District by a contract dated April 7, 1986, and in consideration of the
			 District assuming from the United States all liability for administration,
			 operation, maintenance, and replacement of the Electric Distribution System,
			 the Secretary shall, pursuant to the provisions of this Act convey and assign
			 to the District without charge or further consideration—
				(1)all of the United
			 States right, title, and interest in and to—
					(A)all fixtures owned
			 by the United States as part of the Electric Distribution System; and
					(B)the distribution
			 fixture land;
					(2)license for use in
			 perpetuity of the shared power poles to continue to own, operate, maintain, and
			 replace Electric Distribution Fixtures attached to the shared power poles;
			 and
				(3)licenses for use and for access in
			 perpetuity for purposes of operation, maintenance, and replacement across,
			 over, and along—
					(A)all project lands
			 and interests in irrigation and power facilities lands where the Electric
			 Distribution System is located on the date of the enactment of this Act that
			 are necessary for other Strawberry Valley Project facilities (the ownership of
			 such underlying lands or interests in lands shall remain with the United
			 States), including lands underlying the Strawberry Substation; and
					(B)such corridors
			 where Federal lands and interests in lands—
						(i)are
			 abutting public streets and roads; and
						(ii)can
			 provide access that will facilitate operation, maintenance, and replacement of
			 facilities.
						(b)Compliance with
			 environmental laws
				(1)In
			 generalBefore conveying lands, interest in lands, and fixtures
			 under subsection (a), the Secretary shall comply with all applicable
			 requirements under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(C)any other law
			 applicable to the land and facilities.
					(2)EffectNothing
			 in this Act modifies or alters any obligations under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
					4.Effect of
			 conveyanceOn conveyance of
			 any land or facility under section 3(a)(1)—
			(1)the conveyed and
			 assigned land and facilities shall no longer be part of a Federal reclamation
			 project;
			(2)the District shall
			 not be entitled to receive any future Bureau or Reclamation benefits with
			 respect to the conveyed and assigned land and facilities, except for benefits
			 that would be available to other non-Bureau of Reclamation facilities;
			 and
			(3)the United States
			 shall not be liable for damages arising out of any act, omission, or occurrence
			 relating to the land and facilities, but shall continue to be liable for
			 damages caused by acts of negligence committed by the United States or by any
			 employee or agent of the United States before the date of conveyance,
			 consistent with chapter 171 of title 28, United States Code.
			5.ReportIf a conveyance required under section 3 is
			 not completed by the date that is 24 months after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report that—
			(1)describes the
			 status of the conveyance;
			(2)describes any
			 obstacles to completing the conveyance; and
			(3)specifies an
			 anticipated date for completion of the conveyance.
			
